Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the dielectric coating M2 exhibits a lower optical thickness To2 than the optical thicknesses To1, To3 and To4”.  It is not clear if To2 should be less than each of To1, To3, and To4; or if To2 should be less than the sum of To1, To3, and To4.  For the prior art rejection below, it is assumed that Applicant intends to recite the former.
As claims 2-7 and 9-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-7 and 9-20 are also held to be rejected.
Furthermore, it is noted that a similar issue exists in claim 7.
	
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “the geometric thickness” of the respective functional layers lack antecedent basis.  For the prior art rejection below, these are interpreted to mean “a geometric thickness”.
As claims 2-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-20 are also held to be rejected.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant uses the modifier “preferably” in when reciting each of the four claimed dielectric coatings.  It is not clear if the limitations subsequent to each “preferably” is required or is merely optional.  For purpose of claim interpretation, the presence of the dielectric sublayers is considered to be optional.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2011/0236715 A1 (“Polcyn”), as evidenced by U.S. 2013/0059137 A1 (“Hevesi”, of record).
Considering claim 1, Polcyn discloses a coated glass substrate having a stack of layers coated thereupon (Polycn abs., ¶ 0034-0052, and Fig. 2), wherein a particular examples has the following sequence of layers (id. ¶ 0121, reproduced infra).

    PNG
    media_image1.png
    293
    255
    media_image1.png
    Greyscale

Specifically, the layers as disclosed are considered to map onto the claimed layers as follows:
-Layers 42 and 44 (of 20 nm-thick zinc stannate and 11 nm-thick zinc oxide, respectively) map onto the first dielectric coating M1;
-Layer 46 (of 18 nm-thick silver) maps onto Ag1;

-Layer 58 (of 2.5 nm-thick silver) maps onto Ag2;
-Layers 64, 66, and 68 (of 12 nm-thick zinc oxide, 45 nm-thick zinc stannate, and 12 nm-thick zinc oxide) map onto the third dielectric coating M3;
-Layer 70 (of 15 nm-thick silver) maps onto Ag3; and
-Layers 76 and 78 (of 8 nm-thick zinc oxide and 19 nm-thick zinc stannate) map onto fourth dielectric coating M4.
The 2.5 nm-thick silver layer 58 is thinner than both the 18 nm-thick silver layer 46 and the 15 nm-thick silver layer 70.  Furthermore, the combined thickness of layers 52 and 54 (at 18 nm) is less than to layers 42 and 44 (at 33 nm); layers 64, 66, and 68 (at 69 nm); and layers 76 and 78 (at 27 nm).  It is hereby noted that although the thicknesses mentioned above are geometric thicknesses, both zinc oxide (with minor amounts of tin dopant) and zinc stannates are known to exhibit substantially similar refractive indices at 550 nm (of 2.03, per ¶ 0068 of Havesi).  Therefore, each of the geometric thicknesses of the dielectric coatings of the prior art is multiplied by the same constant (of 2.03), and the ordinality of geometric thicknesses is thereby preserved when converted to their respective optical thicknesses.  
However, even if one were to assume that zinc oxide has a refractive index substantially different from that of zinc oxide doped with 10% tin (viz. ZS9), which is not conceded, given that Polcyn states that zinc oxide and ZS9 may be used interchangeably (Polcyn ¶ 0036 and 0037), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used ZS9 for each of the instances viz. zinc stannate), the same ordinality of optical thicknesses is still disclosed in Polcyn.  Polcyn thus anticipates or renders obvious claim 1.
Considering claim 3, layer 58 of silver has thickness of 2.5 nm, which is within the claimed range.
Considering claim 4, layer 46 of silver has thickness of 18 nm, which is within the claimed range.
Considering claim 5, layer 70 of silver has thickness of 15 nm, which is within the claimed range.
Considering claim 6, total thickness of all silver layers is 35.5 nm, which is within the claimed range.
Considering claim 7, total thickness of layers 64, 66, and 68 is 69 nm, which is greater than that of 31 nm (for layers 42 and 44) and that of 27 nm (for layers 76 and 78).
Considering claim 8, layers 52 and 54 have total thickness of 18 nm, which is less than 27 nm (for layers 76 and 78), which itself is less than 31 nm (for layers 42 and 44), which itself is less than 69 nm (for layers 64, 66, and 68).
Considering claims 9-11, 69 nm ÷ 1.5 is 46 nm.
Considering claim 13, each of layer 46 and layer 70 is at least 1.3 times thicker than layer 58.
Considering claim 15 and 19, each silver layer has located immediately thereupon a NiCr or Ti layer.
Considering claims 16 and 20 Example 1 or modified Example 1 of Polcyn as discussed above has the sequence recited in claims 16, 19, and 20.
Considering claims 17 and 18, the coating of Example 1 or modified Example 1 of Polcyn is applied onto a glass that forms an insulated glazing (viz. double glazing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as unpatentable over Polcyn, as applied to claim 1 above.
Considering claim 2, total thickness of layers 52 and 54 at 18 nm has equivalent optical thickness of ~36 nm.  However, it is noted that broader ranges for the total thickness of layers 52 and 54 may be 10 – 30 nm (id. ¶ 0043), which would result in optical thicknesses that overlap the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 12, the broader range for total geometric thickness of layers 42 and 44 (at 20 – 50 nm per Polcyn ¶ 0035) overlaps the range of 75 – 120 nm; the broader range for total geometric thickness of layers 52 and 52 (at 10 – 30 nm) overlaps the range of 50 – 70 nm; total geometric thickness of 69 nm (for layers 64, 66, and 68) leads to optical thickness falling within 130 – 190 nm; and broader range for total geometric thickness of layers 76 and 78 (at 20 – 60 nm per id. ¶ 0052) overlaps the range of 70 – 110 nm.
Considering claim 14, other examples in Polcyn (id. ¶ 0127) has a thicker upper silver layer.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z. Jim Yang/Primary Examiner, Art Unit 1781